DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-7, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palu (US patent 3,881,214) in view of Friscioni (WO publication 2015/158398) and Crabbe et al (US patent application publication 2013/0333150).
	The publication to Palu discloses the invention substantially as is claimed.  Palu discloses a vehicle wiper blade (fig. 5) comprising at least one wiper strip rubber (3) configured to bear on a glazed surface (windshield) and at least one bending member (110, fig. 6).  Both the rubber and bending member are housed in a support (1).  The at least one wiper rubber is retained by the support.  The bending member is configured to generate a curvature of the support (1) and thus the held wiper rubber.  Figure 5 shows curvature of the support (1).  Also, note col. 3, lines 53-63 which discusses the bending member controlling camber (i.e. curvature) of the support (1).  The bending member is in the form of a longitudinally extending strip.
	The publication to Palu disclose all of the above recited subject matter with the exception of the bending member having an intermediate portion between two lateral portions wherein the intermediate portion is thinner than the lateral portions, and at least one lateral portion includes two chamfers joining a longitudinal edge surface of the strip with two tops.
	The publication to Friscioni discloses a wiper blade (fig. 1) with a wiper rubber (2) curve biased by a bending member (4).  Such bending member has an intermediate portion between two lateral portions (fig. 4).  The intermediate portion has a thickness (h-2d) which is less than the thickness (h) of the two lateral portions.






    PNG
    media_image1.png
    441
    646
    media_image1.png
    Greyscale


	Initially, it would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member of Palu as having a thinned intermediate portion with thicker lateral portions, as clearly suggested by Friscioni, to reduce material weight while maintaining strength and pressure distributing characteristics (see page 2 of Friscioni).
With respect to claim 1, while Friscioni shows a fillet or radius between a pair of tops and a longitudinal edge of each lateral portion (fig. 4), chamfers are known art recognized equivalent means employed to reduce sharp edges, such is clearly suggested by Crabbe.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to employ chamfers on corners of the modified bending member of Palu, instead of fillets, as is clearly suggested by Crabbe, as a mere use of an art recognized equivalent means of sharp edge reduction.  Chamfers used to reduce sharp edges are well established transitions, particularly where sharp edge reduction is already contemplated.  Further, use of a chamfer, as suggested by Crabbe, instead of a 
	With respect to claims 3 and 4, transitions are provided between the portions as claimed (see fig. 4 of Friscioni).  Such are deemed regular and deemed to defined shoulders as claimed.
	With respect to claim 5, the intermediate portion is deemed to include the curved shoulders shown in figure 4.  As such, the intermediate portion is deemed to define a concave profile as claimed. 
	With respect to claims 6, 9 and 10, the bending member appears symmetrical about both a horizontal plane (essentially Ix) and a vertical plane (essentially Iy) as can be seen in figure 4. 
	With respect to claim 15, Palu only includes a single bending member.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palu (US patent 3,881,214) in view of Friscioni (WO publication 2015/158398) and Crabbe et al (US patent application publication 2013/0333150), as applied to claim 1 above, and further in view of Wunsch (US patent 8,261,404).
	The publications to Palu, Friscioni and Crabbe disclose all of the above recited subject matter with the exception of a layer of anti-corrosion material being applied to the bending member.
	The publication to Wunsch discloses a bending member (52, fig. 5) of a wiper blade (50).  The bending member can be coated with a layer of an anti-corrosion material (both zinc-aluminum and a polymer) extending around the periphery thereof (col. 2, line 62-col. 3, line 3).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member of the modified Palu device with a layer of anti-corrosion material thereon, as clearly suggested by Wunsch, to prevent corrosion of the bending member.  Wunsch appears to discloses completely coating or surrounding the bending member.  Coating the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palu (US patent 3,881,214) in view of Friscioni (WO publication 2015/158398) and Caillot (US patent application publication 2014/0317872).
	The publication to Palu discloses the invention substantially as is claimed.  Palu discloses a vehicle wiper blade (fig. 5) comprising at least one wiper rubber (3) configured to bear on a glazed surface (windshield) and at least one bending member (110, fig. 6).  Both the rubber and bending member are housed in a support (1).  The at least one wiper rubber is retained by the support.  The bending member is configured to generate a curvature of the support (1) and thus the held wiper rubber.  Figure 5 shows curvature of the support (1).  Also, note col. 3, lines 53-63 which discusses the bending member controlling camber (i.e. curvature) of the support (1).  The bending member is in the form of a longitudinally extending strip.
	The publication to Palu disclose all of the above recited subject matter with the exception of the bending member having an intermediate portion between two lateral portions wherein the intermediate portion is thinner than the lateral portions, and a heating film applied to the bending member.
	The publication to Friscioni discloses a wiper blade (fig. 1) with a wiper rubber (2) curve biased by a bending member (4).  Such bending member has an intermediate portion between two lateral portions (fig. 4).  The intermediate portion has a thickness (h-2d) which is less than the thickness (h) of the two lateral portions.
	The publication to Caillot discloses a vehicle wiper blade (1, fig. 8) with a wiper strip (4) and bending member (3) housed in a support (20).  Applied to the bending member (3) is a heating element (2) in the form of a heating film (para. 65).

	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member in the modified Palu wiper blade with a heating element thereon, in the form of a heating film, as clearly suggested by Caillot, to prevent freezing of the wiper blade during cold weather use.  Use of heating films in the wiper art is well established.

Response to Arguments

Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.  Applicant’s arguments against employing chamfers instead of fillets for the bending member suggested by Friscioni are noted but not persuasive.  Applicant appears to argue that the particular size of chamfers relates to the rigidity of the vertebra (bending member) and that different cross-sectional profiles are employed depending on the length of the wiper blade.  While such may be true, there appears no particular size of chamfer claimed that would distinguish from what is taught by Palu/Friscioni/Crabbe as set forth above.  Thus the argument to chamfer dimension is not particularly persuasive to the claims.  As set forth above, merely using chamfers instead of fillets appears an obvious modification fully suggested by Crabbe.



Applicant also argues that a vertebra of uniform width is desirable.  However, the claims do not appear to discuss particular uniform width.  Thus an argument to uniform width for the vertebras does not appear particularly relevant to what is claimed.  Further, there appears nothing to suggest that the width of the Palu/Friscioni/Crabbe bending member would not be of uniform width.  Note that the longitudinal edges of the bending member of Friscioni, figure 4, are generally flat thus providing for a uniform width of the bending member, at least to the extent argued.
	Applicant’s arguments with respect to claims 11-14 that Wunsch does not suggest chamfers is noted but not persuasive.  It is noted that Wunsch is not relied upon to teach or suggest chamfers.  As set forth above, employing chamfers for the bending member between the longitudinal edges and the tops appears an obvious modification of the Friscioni bending member as suggested by Crabbe.
	Applicant’s arguments with respect to claim 16 are noted but not persuasive.  As set forth above, Caillot teaches using a heating foil on bending members.  Such could readily be employed on the bending member as suggested by Friscioni, when employed in Palu, to heat such and prevent freezing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
30 December 2021